Exhibit 10(v)

 

2006 PERFORMANCE SHARE PROGRAM

 

1. Terms and Conditions

 

The terms and conditions of the Performance Share Awards granted under this
Program are contained in the Performance Share Certificate evidencing such
Award, this Program and the LTIP.

 

2. Definitions

 

“LTIP” means the Olin Corporation 2003 Long Term Incentive Plan or the Olin
Corporation 2000 Long Term Incentive Plan under which Performance Share Awards
are granted under this Program.

 

“Common Stock” means the common stock of Olin, par value $1.00 per share.

 

“Final Share Number” has the meaning specified in Section 3 of this Program.

 

“Olin” means Olin Corporation.

 

“Performance Cycle” means, with respect to a Performance Share Award, a period
of three calendar years, beginning with the calendar year in which such
Performance Share Award is granted.

 

“Performance Share Award” shall mean grants of “Performance Shares” and “Senior
Performance Shares.”

 

“Performance Share” and Senior Performance Share” mean a unit granted under the
LTIP and this Program, maintained on the books of the Company during the
Performance Cycle, denominated as one phantom share of Common Stock, and paid in
cash or Common Stock in accordance with this Program.

 

“Program” means this 2006 Performance Share Program.

 

“S&P ROC” shall mean the average annual return on capital (calculated in the
same manner as Olin’s Return on Capital) of a group composed of the Standard &
Poor’s 1000 Materials companies plus Mueller Industries, Inc.; Wolverine Tube,
Inc.; Occidental Petroleum Corporation; Alliant Techsystems Inc.; PPG
Industries, Inc.; and The Dow Chemical Company, broken out by quintiles.

 

Capitalized terms not otherwise defined in this Program shall have the meaning
specified in the LTIP.



--------------------------------------------------------------------------------

3. Performance Share Awards

 

  a. Awards of Senior Performance Shares (category A) under this Program granted
pursuant to the LTIP are intended to be “performance-based compensation” as that
term is used in Section 162(m) of the Code. Each Performance Share Award shall
establish a target number of Performance Shares or Senior Performance Shares
awarded to the Participant named in such Award.

 

  b. The target number of Performance Shares for each Participant shall be
adjusted based upon a comparison of Olin’s average annual Return on Capital
during the Performance Cycle with the S&P ROC during the Performance Cycle, in
accordance with the following chart:

 

If Olin’s Return on Capital

for a Performance Cycle is in the:    

--------------------------------------------------------------------------------

   The % of the target number of
Performance Shares paid will be:


--------------------------------------------------------------------------------

 

5th Quintile of the S&P ROC

   150 %

4th Quintile of the S&P ROC

   125 %

3rd Quintile of the S&P ROC

   100 %

2nd Quintile of the S&P ROC

   50 %

1st Quintile of the S&P ROC

   25 %

 

  c. The target number of Senior Performance Shares for each Participant shall
be adjusted based upon a comparison of Olin’s average annual Return on Capital
during the Performance Cycle with the S&P ROC during the Performance Cycle, in
accordance with the following chart:

 

If Olin’s Return on Capital

for a Performance Cycle is in the:    

--------------------------------------------------------------------------------

   The % of the target number of Senior
Performance Shares paid will be:


--------------------------------------------------------------------------------

       A Shares


--------------------------------------------------------------------------------

    B Shares


--------------------------------------------------------------------------------

 

5th Quintile of the S&P ROC

   150 %   150 %

4th Quintile of the S&P ROC

   125 %   125 %

3rd Quintile of the S&P ROC

   100.0 %   100 %

2nd Quintile of the S&P ROC

   33.33 %   100 %

1st Quintile of the S&P ROC

   0 %   100 %

 

  d. As soon as practicable after the end of a Performance Cycle, the Company
shall calculate the appropriate adjustment, if any, to the target number of
Performance Shares and Senior Performance Shares (the “Final Share Number”) for
all Participants whose Performance Share Awards have vested at the end of such
Performance Cycle.

 

-2-



--------------------------------------------------------------------------------

4. Vesting and Forfeiture

 

  a. Except as otherwise provided by the Committee, the LTIP, this Program or
the Performance Share Award certificate, an interest in a Performance Share
Award shall vest only if the Participant is an employee of the Company or a
subsidiary on the last day of the relevant Performance Cycle.

 

  b. If a Participant’s employment with the Company or a subsidiary terminates
for cause or without the Company’s consent (other than as the result of the
Participant’s death, disability or retirement) before a Performance Share Award
has vested, his or her Performance Share Award shall terminate and all rights
under such Award shall be forfeited.

 

  c. If a Participant’s employment with the Company or a subsidiary terminates
as the result of his or her disability, (as that term is defined in Section 409A
of the Code or any successor provision), or retirement under any of the
Company’s retirement plans before a Performance Share Award has vested, the
Participant shall be entitled to a pro rata Performance Share Award, payable
solely in cash at the time that the Performance Share Award would otherwise be
payable under Section 5. The cash payment shall be equal to the Final Share
Number calculated in accordance with Sections 3 and 5 of this Program,
multiplied by the Fair Market Value on the last day of the relevant Performance
Cycle, multiplied by a fraction with a numerator equal to the number of months
during the Performance Cycle the Participant was employed by the Company or a
subsidiary (rounded up to the nearest whole month) and a denominator of 36.

 

  d. If a Participant’s employment with the Company or a subsidiary terminates
as the result of his or her death before a Performance Share Award has vested,
the Participant shall be entitled to a pro rata Performance Share Award, payable
solely in cash, as soon as practicable after his or her death. The cash payment
shall be equal to the Participant’s target number of Performance Shares or
Senior Performance Shares, as the case may be, multiplied by the Fair Market
Value on the date of the Participant’s death (or the next trading day, if the
Common Stock was not traded on such date), multiplied by a fraction with a
numerator equal to the number of months during the Performance Cycle the
Participant was employed by the Company or a subsidiary (rounded up to the
nearest whole month) and a denominator of 36.

 

  e. If a Participant’s employment with the Company or a subsidiary terminates
for any other reason, the Company shall determine the portion, if any, of the
Performance Share Award that shall not be forfeited, and the form of payment
(cash or shares or a combination) that the Participant shall receive. That
determination shall be made by the Committee in the case of any officer, and by
the Chairman of the Board, President, Chief Executive Officer, or any Vice
President, in the case of any non-officer employee.

 

-3-



--------------------------------------------------------------------------------

5. Payment

 

  a. Within fifteen (15) days after the determination of the Final Share Number,
the Company will (i) issue to each Participant a number of shares of the Common
Stock equal to one-half of the Final Share Number, rounded down to the nearest
whole share if such number is not a whole number, and (ii) pay the Participant
an amount equal to the Fair Market Value of one-half of the Final Share Number
of shares of Common Stock on the last day of the Performance Cycle, rounded up
to the nearest whole share if such number is not a whole number.

 

  b. No dividends or dividend equivalents shall be paid on any Performance
Shares or Senior Performance Shares.

 

6. Deferral

 

A Participant may elect to defer payment of shares of Common Stock or cash
pursuant to this Program in accordance with the terms of the Olin Corporation
Employee Deferral Plan, provided that the Election, as defined in such plan
shall be filed on or before December 31 of the last year of the Performance
Cycle, and further provided that such deferral election shall comply with all
provisions under Section 409A of the Code.

 

7. Miscellaneous

 

  a. By acceptance of the Performance Share Award, each Participant agrees that
such Award is special compensation, and that any amount paid will not affect:

 

  i. the amount of any pension under any pension or retirement plan in which he
or she participates as an employee of Olin,

 

  ii. the amount of coverage under any group life insurance plan in which he or
she participates as an employee of Olin, or

 

  iii. the benefits under any other benefit plan of any kind heretofore or
hereafter in effect, under which the availability or amount of benefits is
related to compensation.

 

  b. The Company will withhold from the distribution of any cash pursuant to
Performance Share Awards the amount necessary to satisfy the Participant’s
federal, state and local withholding tax requirements.

 

  c. It is the Company’s intention that all income tax liability on Performance
Share Awards be deferred in accordance with the requirements of Section 409A of
the Code for nonqualified deferred compensation plans, until the participant
actually receives such shares or payment therefore. To the extent Section 409A
applies to this Program or the Performance Shares, the Performance Share Awards
and this Program shall be deemed amended to comply with Section 409A, to the
extent permitted by law, and the Performance Share Awards and this Program shall
be construed in favor of meeting the requirements for deferral of compensation
under Section 409A.

 

-4-